Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over El Choubassi et al. (US 2016/0381341) in view of Gallo et al. (US 2018/0176532).
Regarding claim 1, El Choubassi et al. (hereinafter El Choubassi) discloses a method of providing a dolly zoom effect by an electronic device (El Choubassi, [0038], “FIG. 7 is a diagram of a portable handheld computing device displaying a user interface for creating a visual story”. In addition, in paragraph [0050], “a dolly zoom effect”), the method comprising:
obtaining a first image with a corresponding first depth map and a second image with a corresponding second depth map (El Choubassi, [0019], “The image 102 may be a digital image of a scene captured by a digital camera…The image 102 has a depth map 103 associated with it that has information relating to the distance of the surfaces of the captured scene from the original camera position”. Fig. 4 illustrates a first image with a corresponding first depth map and a second image with a corresponding second depth map);
generating a first synthesized image and a corresponding first synthesized depth map using the first image and the first depth map respectively (El Choubassi, [0022], “The image view interpolation 
generating a second synthesized image and a corresponding second synthesized depth map using the second image and the second depth map respectively (El Choubassi, [0022], “The image view interpolation component 120 applies a view interpolation algorithm to the image to generate synthesized images.  A synthesized image is essentially an image of the originally captured scene from the viewpoint of a target camera position (that is distinct from the original camera position)”. In addition, in paragraph [0037], “a cost function in terms of the desired depth/disparity is minimized to obtain the optimum depth/disparity, which can then be used to generate the synthesized images/frames”);
generating a fused image from the first synthesized image and the second synthesized image (El Choubassi, [0031], “concatenates the synthesized frames to create a modified video 330”. The modified video is considered a fused image);
generating a fused depth map from the first synthesized depth map and the second synthesized depth map (El Choubassi, [0031], “concatenates the synthesized frames to create a modified video 330”. Concatenate the synthesized frames considered including a fused depth map from the first synthesized depth map and the second synthesized depth map); and
generating a final synthesized image based on processing the fused image and the fused depth map (El Choubassi, [0050], “determining the one or more target camera positions based on the indicated object of interest and the selected effect. In one aspect, the selected effect can be any one 
Though El Choubassi teaches the first image and the second image; El Choubassi does not expressly disclose “have different fields of view”;
Gallo et al. (hereinafter Gallo) discloses a first image and a second image have different fields of view (Gallo, [0037], “a first camera 126 located at a first camera position is configured to have a first focal length with a first view frustum 127… As shown, a second camera 128 located at a second camera position is configured to have a second focal length with a second view frustum 129”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to use the concept of Gallo’s a 3D scene viewed from two different camera positions and two different focal lengths to obtain El Choubassi’s images. The motivation for doing so would have been computational zoom generates a resulting image having two or more effective focal lengths.
Regarding claim 4, El Choubassi discloses receiving the first image from a first camera (El Choubassi, [0019], “The image 102 may be a digital image of a scene captured by a digital camera…The image 102 has a depth map 103 associated with it that has information relating to the distance of the surfaces of the captured scene from the original camera position”);
deriving the first depth map (El Choubassi, [0019], “The image 102 may be a digital image of a scene captured by a digital camera…The image 102 has a depth map 103 associated with it that has information relating to the distance of the surfaces of the captured scene from the original camera position”);
determining the second image by performing a digital zoom on the first image (El Choubassi, [0021], “if the object of interest is a particular person captured in the image 102 and the effect is a zoom-in effect, then a set of target camera positions are generated that starts with a camera position 
determining the second depth map by performing a digital zoom on the first depth map (El Choubassi, [0037], “Denote the target depth/disparity values as d1, d2,…, dN”).
Regarding claim 5, El Choubassi as modified by Gallo with the same motivation from claim 1 discloses receiving the first image from a first camera (Gallo, [0033], “In practice, the at least two images should be captured using different camera positions, such as at different distances from a photographic subject or subjects”);
El Choubassi as modified by Gallo with the same motivation from claim 1 discloses receiving the second image from a second camera (Gallo, [0033], “In practice, the at least two images should be captured using different camera positions, such as at different distances from a photographic subject or subjects”); and
El Choubassi as modified by Gallo with the same motivation from claim 1 further discloses deriving the first depth map and the second depth map (Gallo, [0034], “the depth map information comprises a depth map for each of the at least two images”).
Regarding claim 12, El Choubassi discloses an electronic device (El Choubassi, [0038], “FIG. 7 is a diagram of a portable handheld computing device displaying a user interface for creating a visual story”), comprising:
at least one camera (El Choubassi, Fig. 7);
a processor, which, upon instructions being executed (El Choubassi, [0041], “The portable handheld computing device 700 may include one or more processors and a memory having stored therein instructions which program the one or more processors to perform any suitable combination of the image processing and video processing operations described above”).

Regarding claims 15-16, claims 15-16 recite functions performed by a processor that are similar in scope to the method recited in claims 4-5 and therefore are rejected under the same rationale.

Allowable Subject Matter
Claims 2-3, 6-11, 13-14, and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYLE ZHAI/Primary Examiner, Art Unit 2612